Title: Committee Report on Naming a Day of Prayer and Humiliation, 17 October 1770
From: Adams, John,Danielson, Timothy,Warren, James,Massachusetts House of Representatives
To: 


      
      17 October 1770. MS not found. Draft prepared by a committee appointed 16 October composed of JA, Timothy Danielson, and James Warren. The committee’s report, submitted the following day, was recommitted and, at the same time, JA was excused from the committee with Samuel Holten appointed in his place (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 101–102).
      The original committee was instructed to prepare an Address to Lt. Gov. Hutchinson, “praying that he would be pleas’d to appoint a Day of solemn Prayer and Humiliation to be observ’d throughout this Province” (same, p. 98). There is no way of knowing how similar the committee’s draft was to the address on this subject adopted by the House on 23 October (same, p. 110). For Hutchinson’s discussion of the political implications of the House request, see Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:244.
     